HERMAN, J., dissents.
The plaintiff alleged in its complaint that, between September 15th, 1929, and February 21, 1930, it furnished to the defendants, at their request, *Page 492 
certain building materials and supplies of the reasonable value of $1,007.39, and that the defendant Ferry County, through its county commissioners, on January 8, 1931, made a partial payment of $327. The plaintiff prayed for judgment for the balance of $664.09, together with interest thereon at the rate of six per cent. The defendant county in its answer admitted the payment of the sum of $327, but denied any additional indebtedness. The answer of the defendant Latta is not made a part of the record.
The cause was tried to the court sitting without a jury. At the conclusion of the plaintiff's testimony the case, as against the defendant Latta, was dismissed without objection. At the conclusion of all of the evidence, the court made findings of fact from which it was concluded that the plaintiff was not entitled to the relief which it sought as against the other defendant — Ferry county, and from a judgment entered thereon, the plaintiff has appealed.
[1] At the outset, we are met with respondent's motion to strike the statement of facts. This motion must be sustained. The final judgment from which this appeal was taken was filed May 19, 1931. The statement of facts was not filed until August 28, 1931, or more than ninety days subsequent to the date of the entry of the judgment. We have repeatedly held that a statement of facts or bill of exceptions filed after the expiration of ninety days from the date of the entry of the final judgment will be stricken on motion.
"Respondent moves to strike the statement of facts filed by appellant. The decree appealed from bears date October 6, 1927; the statement of facts was filed in the office of the clerk of the superior court January 7, 1928, more than ninety days from the date of the entry of the decree. Under repeated rulings of this court, where no proposed bill of exceptions or statement of facts is filed in the office of the clerk of the *Page 493 
superior court within ninety days from the entry of the judgment or order from which the appeal is taken, a proposed bill of exceptions or statement of facts, filed subsequently to the expiration of such ninety-day period, will, on motion, be stricken from the record." In re Rotter's Estate, 148 Wn. 285,268 P. 866.
To the same effect see the following cases and others therein cited: Huston v. Murrell, 142 Wn. 404, 253 P. 451; ChelanElectric Company v. Wick, 148 Wn. 479, 269 P. 827; State v.Schafer, 154 Wn. 322, 282 P. 55; Perkins v. Perkins,158 Wn. 351, 290 P. 855; Thornthwaite v. Greater Seattle R.  I.Co., 160 Wn. 651, 295 P. 933; Moss v. Moss, 163 Wn. 444,1 P.2d 916.
Since the findings support the judgment, it follows that the judgment appealed from must be affirmed. It is so ordered.
TOLMAN, C.J., PARKER, and MITCHELL, JJ., concur.